DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the remaining prior art rejections. Therefore, these prior art rejections have been withdrawn.
Allowable Subject Matter
Claims 21-28, 31-34, and 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21-25, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “ transmitting a firing signal to a laser light source of a LIDAR sensor assembly to cause the laser light source to emit light toward a reference surface mechanically coupled to the LIDAR sensor assembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly, the stationary portion comprising: a first support rib and a second support rib; and an elongated spine extending between and coupled to the first support rib and the second support rib, the elongated spine serving as the reference surface; wherein the LIDAR sensor assembly further includes a rotatable assembly mechanically coupled to, and rotatable relative to, the stationary portion, the stationary portion configured to remain stationary as the rotatable assembly rotates, the rotatable assembly comprising: an elongated chassis having an axis of rotation about which the rotatable assembly is rotatable, wherein the first support rib is coupled to a first end of the elongated chassis and the second support rib is coupled to a second end of the elongated chassis; …and detecting, based at least in part on the received signal, reflected light corresponding to reflection of the emitted light from the reference surface,” in combination with the other claimed limitations.
Regarding claims 26-28 and 31-34, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a stationary portion to which the rotatable assembly is mechanically coupled, the rotatable assembly being rotatable through an angle of 360 degrees relative to the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates… the stationary portion comprises: a first support coupled to a first end of the chassis; a second support coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member serves as the opaque surface (since the calibration plate is an elongated member inside of a housing, which includes supports on both ends of the chassis, wherein the elongated spine is substantially parallel to the axis of rotation of the chassis,” in combination with the other claimed limitations.
Regarding claims 41-48, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a stationary portion to which the rotatable assembly is mechanically coupled, the rotatable assembly being rotatable through an angle of 360 degrees relative to the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates, wherein the stationary portion comprises a housing at least partially enclosing the rotatable assembly, the housing including a ring lens at least partially encircling a portion of the rotatable assembly,” in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877